Exhibit 10(u)

SUMMARY OF THE COMPENSATION OF NON-EMPLOYEE DIRECTORS OF SIGMA-ALDRICH
CORPORATION

Set forth below is a summary of the compensation provided to Directors who are
not officers or employees of the Company (“Non-Employee Directors”).

The following table provides information relating to total compensation amounts
paid to non-employee directors in 2006:

Director Compensation Table

 

Name

   Year    Fees
Earned or
Paid in
Cash (1)    Stock
Awards (2)    Option
Awards
(3) (4)    Non-Equity
Incentive
Plan Comp.    Change in
Pension Value
and
Nonqualified
Deferred
Comp.
Earnings    All Other
Comp. (5)    Total

Nina V. Fedoroff (6)

   2006    $ 60,223    $ 37,974    $ 113,713    $ —      $ —      $ 6,925    $
218,835

W. Lee McCollum (7)

   2006      82,641      37,974      113,713      —        —        —       
234,328

Avi M. Nash (8)

   2006      63,113      37,974      89,050      —        —        —       
190,137

William C. O’Neil, Jr. (9)

   2006      71,041      37,974      113,713      —        —        —       
222,728

Steven M. Paul (10)

   2006      10,000      —        123,493      —        —        —       
133,493

J. Pedro Reinhard (11)

   2006      71,195      37,974      113,713      —        —        —       
222,882

Timothy R.G. Sear (12)

   2006      60,434      37,974      113,713      —        —        —       
212,121

D. Dean Spatz (13)

   2006      64,836      37,974      113,713      —        —        —       
216,523

Barrett A. Toan (14)

   2006      62,500      37,974      113,713      —        —        —       
214,187

 

(1) Amounts listed represent payments for meeting attendance, annual retainer
and the reimbursement of travel expenses.

 

(2) Amounts listed represent the compensation cost for shares of our common
stock that were awarded to non-employee directors on January 1, 2006. Each
non-employee director as of January 1, 2006 received 1,200 shares of stock with
a total fair value of $37,974 on the award date.

 

(3) Represents the compensation cost of option awards, before reflecting assumed
forfeitures, over the requisite vesting period, as described in Statement of
Financial Accounting Standards No. 123(R), “Accounting for Stock-Based
Compensation.” The amount includes compensation cost with respect to awards
granted in previous fiscal years and the current fiscal year. Options granted to
directors vest over a three-month period. Amounts reflected within the table are
in excess of the amounts recognized in the consolidated financial statements due
to the assumed forfeiture rate reflected in the consolidated financial
statements.

 

(4) On May 3, 2006, Ms. Fedoroff and Messrs. McCollum, O’Neil, Reinhard, Sear,
Spatz and Toan each received 10,000 options that each had a total grant date
fair value of $113,713. On November 14, 2006, Mr. Paul received 20,000 options
that had a total grant date fair value of $239,281.

 

(5) Amounts listed represent consulting fees paid for services that have no
relation to the individual’s role as a Director.

 

(6) As of December 31, 2006, Ms. Fedoroff had 52,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to her on
January 1, 2006.

 

(7) As of December 31, 2006, Mr. McCollum had 56,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to him on
January 1, 2006.

 

(8) As of December 31, 2006, Mr. Nash had 20,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 1, 2006.

 

(9) As of December 31, 2006, Mr. O’Neil had 76,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 1, 2006.

 

(10) As of December 31, 2006, Mr. Paul had 20,000 option awards outstanding.

 

(11) As of December 31, 2006, Mr. Reinhard had 56,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to him on
January 1, 2006.

 

(12) As of December 31, 2006, Mr. Sear had 30,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 1, 2006.

 

(13) As of December 31, 2006, Mr. Spatz had 76,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 1, 2006.

 

(14) As of December 31, 2006, Mr. Toan had 56,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 1, 2006.



--------------------------------------------------------------------------------

Exhibit 10(u) (continued)

Cash Compensation

Directors who are employed by the Company receive no compensation or fees for
serving as a director or for attending board or committee meetings. Directors
who are not employed by the Company receive cash and stock compensation, as
described below.

Except for Steven M. Paul, each non-employee director received retainer fees of
$40,000 in 2006 for being a member of the Board and its committees. Mr. Paul,
who was elected in November 2006, received reduced retainer fees. In addition,
each non-employee director also receives a fee for his or her participation in
Board and committee meetings. The following table provides information related
to the meeting fees paid to non-employee directors:

 

     Board of
Directors    Audit
Committee (1)    Compensation
Committee (2)    Corporate
Governance
Committee (2)

Participation in person (3)

   $ 3,000    $ 1,000    $ 1,000    $ 1,000

Participation via conference call

   $ 1,500    $ 500    $ 500    $ 500

--------------------------------------------------------------------------------

(1) During 2006, the Audit Committee Chairman received $4,000 for every meeting
attended in person and $2,000 for every conference call in which he
participated.

 

(2) During 2006, the Compensation and Corporate Governance Committee Chairmen
each received $2,000 for every meeting attended in person and $1,000 for every
conference call in which they participated.

 

(3) Non-employee directors participating in person at meetings also received
reimbursement of travel expenses.

Stock Compensation

Pursuant to the Company’s 2003 Long-Term Incentive Plan, the Company currently
provides non-employee directors with stock compensation as follows:

 

  •  

Newly elected directors will be granted options to acquire 20,000 shares of
common stock upon the date of his or her initial election to the Board; and

 

  •  

Eligible directors serving on the Board on the day after any annual shareholder
meeting, who have served on the Board for at least six months prior to the
annual meeting, will be granted options to acquire 10,000 shares of common stock
on such date.

Seven of the non-employee directors each received options to purchase 10,000
shares of common stock in 2006. Upon his election to the Board in 2006, Mr. Paul
received options to purchase 20,000 shares of common stock. If elected at the
meeting, eight of the nine continuing non-employee directors will receive
options to purchase 10,000 shares of common stock the day after the meeting.
Since Mr. Paul will not have served on the board for at least six months prior
to the meeting, he will not receive options to purchase 10,000 shares of common
stock the day after the meeting. The option price per share is equal to the fair
market value, or the closing stock price, of the common stock on the date the
option is granted. No option will vest or may be exercised to any extent until
the holder has continually served as a director for at least three months from
the date of grant, provided that such options will vest and become exercisable
upon termination of service by reason of death, disability or retirement,
subject to the terms and conditions of the plan. The options expire ten years
from date of grant.

Each non-employee director received 1,200 shares of common stock at January 1,
2006 and January 2, 2007.